Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00619-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                V.

                          CHERI YLONDA POLEDORE, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-13701

                                            ORDER
       In light of our July 8, 2015 order directing the Clerk of the Court to send appellant a

paper copy of the clerk’s record and extending the time to file appellant’s brief to August 20,

2015, we DENY as moot appellant’s “motion for extension of time to file appellant’s brief thirty

(30) days after appellant has been provided his free requested copy of clerk’s record.”


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE